United States Courts

Southem District of Texas
UNITED STATES DISTRICT COURT FILED
FOR THE SOUTHERN DISTRICT OF TEXAS JAN 9 8 2014
HOUSTON DIVISION
UNITED STATES OF AMERICA ex rel. § David J. Bradley, Clerk of Cour
BONNIE ELSDON, §
Plaintiff; §
V. § CIVIL ACTION NO. 4:18-CV-1766
§
U.S. PHYSICAL THERAPY, INC.; § FILED UNDER SEAL
U.S. PHYSICAL THERAPY, LTD.; §
THE HALE HAND CENTER, LIMITED §
PARTNERSHIP, LLC; REHAB §
PARTNERS #2, INC.; AND §
SUZANNE HALE §
Defendants. §

UNITED STATES OF AMERICA’S NOTICE
OF ELECTION TO DECLINE INTERVENTION

Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the United States of America
notifies the Court of its decision to decline intervention in this qui tam action.

Although the United States declines to intervene, it respectfully refers the Court to 31
U.S.C. § 3730(b)(1), which allows the relator to maintain this action in the name of the United
States; but providing that the “action may be dismissed only if the court and the Attorney General
give written consent to the dismissal and their reasons for consenting.” Jd. Therefore, the United
States requests that the Court solicit the written consent of the United States before granting or
ruling upon any request by the relator or the defendants to dismiss, settle, or otherwise discontinue
this action.

In addition, the United States requests under 31 U.S.C. § 3730 (c)(3) that all pleadings filed
in this case be served upon the United States and that orders issued by the Court be sent to counsel
for the United States. Moreover, the United States reserves its right to: (1) order any deposition

transcripts; (2) intervene in this action for good cause in the future; and (3) seek the dismissal of
"~~

the relator’s action or claim. The United States also requests that the Court require any party who

files a notice of appeal to serve the notice on the United States.

Finally, the United States requests that the relator’s Complaint, this Notice, and the

attached Order be unsealed. The United States requests that all other papers on file in this action

remain under seal because, in discussing the content and extent of the United States’ investigation,

such papers are provided by law to the Court alone for the sole purpose of evaluating whether the

seal and time for making an election to intervene should be extended.

A proposed order accompanies this notice.

Respectfully submitted,

RYAN K. PATRICK
UNITED STATES ATTORNEY

Bundall 0 Wn bia,

Krystal, Walker

Assistant United States Attorney

MS Bar No. 103304

SDTX Bar No. 2898158

1000 Louisiana Street, Suite 2300
Houston, Texas 77002

Telephone: (713) 567-9380

Facsimile: (713) 718-3303
krystal.walker@usdoj.gov

Counsel for the United States of America
CERTIFICATE OF SERVICE

I certify that, on January 28, 2019, I served a copy of the foregoing Notice of Election to

Decline Intervention and its accompanying Order via first class mail, postage prepaid to the

following counsel of record:

David S. Toy

Spagnoletti & Co.

401 Louisiana Street, 8th Floor
Houston, Texas 77002

John Thornton

DO Campo & Thornton, P.A.

150 S.E. Second Avenue, Suite 602
Miami, Florida 33131

Attorneys for Plaintiff/Relator

Psa Hed) Labh,

Krystal D. Walker
Assistant United States Attorney
